Citation Nr: 0824986	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for chronic lumbar strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to August 
2002, when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).


FINDINGS OF FACT

1.  The veteran's chronic lumbar strain with degenerative 
joint disease is manifested by chronic low back pain, 
bilateral leg radiculopathy, and x-ray evidence of 
degenerative joint disease, but not by other neurological 
manifestations or functional loss.

2.  By a March 2006 rating decision, the RO assigned separate 
10 percent evaluations for the neurological manifestations of 
the veteran's back disorder, specifically radiculopathy of 
the right lower extremity and the left lower extremity, 
effective February 8, 2005, the date of the veteran's 
original claim.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for chronic lumbar strain with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71, Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an increased initial 
evaluation for chronic lumbar strain, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
veteran's claim for service connection was granted, 
disability ratings and effective dates assigned, in the RO's 
June 2005 rating decision.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  Accordingly, the Board concludes 
that any error in failing to provide adequate preadjudicative 
notice under 38 U.S.C.A. § 5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records are 
associated with the claims file; his identified private 
treatment records have been obtained, and he has not 
identified any VA outpatient treatment records relevant to 
his claim.  Moreover, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  After the veteran failed to report for 
two scheduled examinations in March 2006 and June 2006, the 
RO conducted two VA examinations of the veteran with respect 
to his back disorder, in June 2005 and in October 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The Board finds that the two VA examination reports 
of record comprise an adequate record upon which to base a 
decision.

As there is otherwise no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the increased rating claim, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  However, when an appeal is based on the assignment of 
an initial rating for a disability, following an initial 
award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id.  

Service connection for chronic lumbar strain with 
degenerative joint disease was granted by a June 2005 rating 
decision, and a 10 percent disabling evaluation assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5242, effective February 8, 2005, the date of the veteran's 
claim.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  
By a March 2006 rating decision, the RO also assigned 
separate evaluations for radiculopathy of the right lower 
extremity and of the left lower extremity, each 10 percent 
disabling, also effective February 8, 2005.  The veteran 
asserted that the initial evaluation assigned does not 
reflect the severity of his back disorder, and perfected his 
appeal is April 2006.

Degenerative arthritis of the spine, under Diagnostic Code 
5242, is evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula).  
The General Rating Formula provides for a 100 percent 
evaluation for unfavorable anklyosis of the entire spine; a 
50 percent evaluation for unfavorable anklyosis of the entire 
thoracolumbar spine; a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable anklyosis of the entire thoracolumbar spine; a 20 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§4.71a, General Rating Formula (2007).  Any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2007).  Unfavorable anklyosis for 
VA purposes is where the spine is fixed in flexion or 
extension and there is resulting restricted opening of the 
mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (5).  

After review of the record, the evidence does not support an 
evaluation greater than 10 percent for the veteran's chronic 
lumbar strain.  While a December 2004 private treatment 
record indicated that the veteran had injured himself at work 
the day before, and that his lumbar flexion was currently 
limited to 45 degrees, a second private treatment record 
dated a week later indicates that the veteran's range of 
motion was unrestricted; thus, it appears that the limited 
motion shown was an acute and transitory exacerbation of the 
veteran's back symptomatology, not an indication of chronic 
limited motion.  To that end, range of motion during both the 
June 2005 and October 2006 VA examinations noted essentially 
normal ranges of motion.  Moreover, gait was noted to be 
normal during all clinical testing of record, and there was 
no evidence of abnormal spinal contour, favorable or 
unfavorable anklyosis of the spine, or muscle spasms.  
Guarding and/or localized tenderness were never objectively 
documented, and were specifically noted as not being present 
during the June 2005 and October 2006 VA examinations.  As 
the evidence in this case does not support a 20 percent 
evaluation based on the General Rating Formula criteria, an 
initial evaluation greater than 10 percent for chronic lumbar 
strain under Diagnostic Code 5242 is not warranted.

The propriety of a separate rating for any neurological 
component of the veteran's chronic lumbar strain has also 
been considered.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Note (1); see also 38 U.S.C.A. § 4.124a, Diagnostic 
Codes 8520, 8620, 8720.  As noted above, separate evaluations 
for radiculopathy of the right lower extremity and of the 
left lower extremity, each 10 percent disabling, were 
assigned by a March 2006 rating decision.  The veteran did 
not appeal this decision.  In addition, the evidence does not 
support a separate evaluation for other neurological 
components of the veteran's chronic lumbar strain, as bladder 
or bowel complications were not noted on any VA or private 
treatment records; moreover, there was no evidence of 
weakness or sensory loss on VA examination in June 2005 or 
October 2006.  Accordingly, the veteran is not entitled to 
additional evaluations for neurological manifestations of 
chronic lumbar strain other than those assigned by the March 
2006 rating decision.

Consideration has also been given to whether the evidence of 
record supports an evaluation greater than 10 percent under 
Diagnostic Code 5243, which evaluates intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
However, the record does not reflect that the veteran has 
intervertebral disc syndrome.  Moreover, intervertebral disc 
syndrome is usually evaluated according to the frequency and 
duration of incapacitating episodes requiring bedrest as 
instructed by a physician, or on certain neurological 
symptoms.  However, as noted above, the veteran denied 
experiencing neurological manifestations of his chronic 
lumbar strain other than the bilateral leg radiculopathy.  
Moreover, although the veteran indicated during the June 2005 
VA examination that his physician advised bed rest for his 
most recent flare-up (December 2004), the VA examiner noted, 
and the private medical records confirm, that no bed rest was 
specifically prescribed.  Additionally, there is no evidence 
that he experienced incapacitating episodes as defined by the 
pertinent regulations.  Id.  For these reasons, Diagnostic 
Code 5243 is not for application.  

It is imperative that the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain also 
be considered.  38 C.F.R. §§ 4.40, 4.45 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an 
increased evaluation based on functional impairment is not 
for application in this case.  The June 2005 VA examiner 
specifically indicated that the veteran was limited to 
lifting 75 to 80 pounds or less, but that his functional 
range of motion was not significantly affected by pain, 
repetition, fatigue, weakness, or incoordination.  Similarly, 
the October 2006 VA examiner indicated that the veteran's 
spine range of motion was not additionally limited by pain, 
weakness, incoordination, or fatigue on repetitive use.  
Accordingly, the veteran is not entitled to an increased 
evaluation based on these provisions because the evidence of 
record shows no additional functional impairment beyond that 
already contemplated within the assigned evaluation.  38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's chronic lumbar strain presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§3.321(b); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
In this regard, the Board notes that the evidence does not 
show that the chronic lumbar strain interfered with 
employment beyond that contemplated in the assigned rating, 
nor does it warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  The veteran reported that he continued 
to work as an aircraft mechanic subsequent to service, albeit 
working through [his low back] pain."  At the June 2005 VA 
examination, the veteran reported that he had lost 5 days of 
work in the past year due to his back disorder; at the 
October 2006 VA examination, he stated that he had missed 
work twice in the two years prior.  He additionally indicated 
that while he had to give up jogging due to his back 
disorder, he continued to enjoy hiking and snow skiing.  
Finally, there is no evidence that the veteran has been 
hospitalized due to his back disorder, or has had any 
surgeries to alleviate his symptoms.  Ultimately, the Board 
concludes that the record does not show interference with 
employment or an unusual disability picture such that the 
regular standards have been made impractical; for these 
reasons, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating did not 
prejudice the veteran.

Because the evidence of record does not show forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or functional loss 
beyond that already contemplated in the currently assigned 
evaluation, the preponderance of the evidence is against an 
evaluation greater than 10 percent for chronic lumbar strain.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for chronic 
lumbar strain with degenerative joint disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


